Per Curiam.

The court of appeals ordered a writ of mandamus to issue against the commission compelling it to vacate the order denying GZK group rating inclusion. The commission, however, was never a party to this order. Former R.C. 4123.29 bestowed rate and premium jurisdiction on the bureau, not the commission. As such, the commission was never involved in this matter administratively and has issued no order amenable to vacation.
The judgment of the court of appeals is reversed.

Judgment reversed.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.